UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number0-13721 HICKORY TECH CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1524393 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 221 East Hickory Street Mankato, Minnesota56002-3248 (Address of principal executive offices and zip code) (800) 326-5789 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer, accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerþNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Noþ The total number of shares of the Registrant’s common stock outstanding as of October 26, 2009: 13,088,754. TABLE OF CONTENTS PART I Item 1 Financial Statements 3 Consolidated Statements of Operations (unaudited) for the Three and Nine Months Ended September 30, 2009 and 2008 3 Consolidated Balance Sheets (unaudited) as of September 30, 2009 and December 31, 2008 4 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2009 and 2008 5 Condensed Notes to Consolidated Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 29 PART II Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults Upon Senior Securities 29 Item 4 Submission of Matters to a Vote of Security Holders 29 Item 5 Other Information 29 Item 6 Exhibit Listing 29 Signatures 30 Exhibits 2 Item 1.Financial Statements HICKORY TECH CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 (Dollars in thousands, except share and per share amounts) Operating Revenue: Telecom Sector $ Enventis Sector Equipment Services Total Enventis Sector Total operating revenue Costs and expenses: Cost of sales, equipment, excluding depreciation and amortization Cost of services, excluding depreciation and amortization Selling, general and administrative expenses Depreciation Amortization of intangibles Total costs and expenses Operating income Other income and expense: Interest and other income 14 39 55 81 Interest expense ) Total other (expense) Income before income taxes Income tax provision (benefit) ) ) Net income $ Basic earnings per share $ Weighted average common shares outstanding Diluted earnings per share $ Weighted average common and equivalent shares outstanding Dividends per share $ The accompanying notes are an integral part of the consolidated financial statements. 3 HICKORY TECH CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands except share and per share amounts) September 30, 2009 December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net of allowance for doubtful accounts of $654 and $905 Inventories Income taxes receivable - Deferred income taxes, net Prepaid expenses Other Total current assets Investments Property, plant and equipment Accumulated depreciation ) ) Property, plant and equipment, net Other assets: Goodwill Intangible assets, net Deferred costs and other Total other assets Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities: Extended term payable $ $ Accounts payable Accrued expenses and other Accrued income taxes - Deferred revenue Current maturities of long-term obligations Total current liabilities Long-term liabilities: Debt obligations, net of current maturities Financial derivative instruments Accrued income taxes Deferred income taxes Deferred revenue Accrued employee benefits and deferred compensation Total long-term liabilities Total liabilities Commitments and contingencies - - Shareholders' equity: Common stock, no par value, $.10 stated value Shares authorized: 100,000,000 Shares issued and outstanding: 13,088,754 in 2009 and 12,992,376 in 2008 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 HICKORY TECH CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30 (Dollars in thousands) OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of gain on sale of financial derivative instrument - ) Accrued patronage refunds ) ) Stock based compensation Other Changes in operating assets and liabilities, net of effect from acquired net assets Receivables ) Prepaids ) Inventories ) Accounts payable and accrued expenses ) ) Deferred revenue, billings and deposits ) Income taxes ) Other Net cash provided by operating activities INVESTING ACTIVITIES: Additions to property, plant and equipment ) ) Acquisitions, net of cash acquired ) - Other - Net cash (used in) investing activities ) ) FINANCING ACTIVITIES: Net change in extended term payables arrangement ) ) Borrowings on credit facility - Payments on credit facility and capital lease obligations ) ) Proceeds from issuance of common stock Dividends paid ) ) Net cash (used in) financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Net cash paid for income taxes $ $ Non-cash investing and financing activities: Property, plant and equipment acquired with capital leases $ $ Change in other comprehensive income (loss) from financial derivatives and post-retirement benefits $ $ ) The accompanying notes are an integral part of the consolidated financial statements. 5 HICKORY TECH CORPORATION
